MilleR, Justice,
charged the jury, (orally,) in substance, that the agreement of September 14th did not hinder and delay creditors, and afforded no ground for attachment, because it conveyed nothing, but made Craig the agent of A. & Co. to carry on their business, and that the deed of trust of September 18th did not hinder and delay creditors, within the meaning of the Missouri statute, unless it was made with a fraudulent intent, and that its execution was no ground for an attachment unless there was fraud in fact on the defendants’ part in executing it, and that fraud in law was not sufficient.
In summing up, he said: “In short, gentlemen, if you believe that deed of trust to be an honest instrument, — if you believe it was made for an honest purpose, — you will find for the defendants; but if you believe it to have been made for a dishonest purpose, you will find for the plaintiff. ” .